Opinion by
Keefe, J.
In accordance with stipulation of counsel and cited cases the following allowances were made by the court to compensate for the weight of the foreign substances on the outside of certain cheese: (1) 2)4 percent for cheese similar to that involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 48269 and 42146, also for Caciovallo or Cashcaval cheese, similar to that involved in Abstract 41794; (2) 2 percent for Moliterno cheese similar to that involved in Abstract 41794; (3) 1 percent on Trebolgiano cheese similar to that involved in said Abstract 41794; and (4) an allowance was also made for the weight of the paper or foil, or both, in which certain cheese was wrapped, following Kraft Phenix Cheese Corp. v. United States (T. D. 47955).